Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-9 are currently pending in the instant application. Applicants have canceled claim 10 and amended claims 1-9 in a preliminary amendment. Claims 4, 5 and 7-9 are rejected; claim 2 is objected and claims 1, 3 and 6 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2018/081850, filed on November 20, 2018 and claims benefit of Foreign Application ITALY 102017000134511, filed on November 23, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The phrase “Use of a compound…” is written in improper format because a “use” can only be properly claimed as a process or method.  It is suggested that applicant amend the claims by rewriting the claims as a process or method, i.e. “a method of preparing…” or “a method of treating…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivona, et al. (Document No. 84:104794, CAPLUS, Journal of Heterocyclic Chemistry (1975)). The instant invention claims 

    PNG
    media_image1.png
    236
    682
    media_image1.png
    Greyscale

 The Vivona, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image2.png
    199
    434
    media_image2.png
    Greyscale
 (See RN 58535-41-4).  This species of compound anticipates the compound of the instant invention, wherein the compounds are the same.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams, et al. (Document No. 48:46246, CAPLUS, Journal of Organic Chemistry (1953)) or Vivona, et al. (Document No. 84:104794, CAPLUS, Journal of Heterocyclic Chemistry (1975)) or Burow, et al. (Document No. 101:171235, CAPLUS) or Buscemi, et al. (Document No. 112:55755, CAPLUS, Heterocycles (1989)) or Unangst, et al. (Document No. 117:191765, CAPLUS, Journal of Medicinal Chemistry (1992)) or Buscemi, et al. (Document No. 123:285007, CAPLUS, Tetrahedron (1995)) or Breinlinger, et al. (Document No. 150:168325, CAPLUS). The instant invention claims 

    PNG
    media_image3.png
    572
    667
    media_image3.png
    Greyscale

 The Adams, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image4.png
    260
    445
    media_image4.png
    Greyscale
wherein R1 is methyl 

The Vivona, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image2.png
    199
    434
    media_image2.png
    Greyscale
wherein R1 is methyl amide and R2 is methyl (See RN 58535-41-4).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Burow, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image5.png
    126
    459
    media_image5.png
    Greyscale
wherein R1 is butyl amide substituted with Cl and R2 is t-butyl (See RN 92338-95-9).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Buscemi, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image6.png
    244
    484
    media_image6.png
    Greyscale
wherein R1 is methyl amide and R2 is phenyl substituted with methyl (See RN 124573-16-6).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Unangst, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image7.png
    324
    590
    media_image7.png
    Greyscale
wherein R1 is methyl amide and R2 is phenyl substituted with two t-butyl groups and one hydroxyl group (See RN 143429-60-1).  This species of compound anticipates the 

The Buscemi, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image8.png
    293
    599
    media_image8.png
    Greyscale
wherein R1 is methyl amide and R2 is phenyl substituted with Cl (See RN 169338-58-3 on page 3).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Breinlinger, et al. reference teaches oxadiazole derivatives such as 
    PNG
    media_image9.png
    164
    449
    media_image9.png
    Greyscale
wherein R1 is phenyl amide and R2 is phenyl (See RN 160694-77-9 on page 3) and the use for these 

Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 5, 7, 8 and 9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating or for use in the treatment of cystic fibrosis and Duchenne muscular dystrophy does not reasonably provide enablement for a method of treating all diseases caused by nonsense mutations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:

	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method of treating cystic fibrosis and Duchenne muscular dystrophy.  Support for the intended use is in vitro data for F-Luc assay and/or other assays using CFTR as a model on pages 15-33 of the specification.
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art 
For example, Applicants’ claim is drawn to a method of treating cancer or method for treatment of cancer.  It is well known in the art that neoplasms includes cancer.  The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer. html>>). 
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531). Treatment may include surgery, radiation, chemotherapy, immunotherapy, monoclonal antibody therapy, etc. Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Lala et al. page 91) 
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for treating all the diseases embraced by the claims but there is support for treating cystic fibrosis and duchenne muscular dystrophy in the specification and the prior art provided by Applicants on their IDS.
Test assays and procedure are provided in the specification such as in vitro data for F-Luc assay and/or other assays using CFTR as a model on pages 15-33.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.


The breadth of the claims
The breadth of the claims is the method of treating diseases caused by nonsense mutation.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of nonsense mutation and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its 
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above.

V.	Objections

Claim 2 is objected to because of the following informalities:  for not ending with a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.

VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626